11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT


In the matter of the Estate of                * From the 1st Multicounty Court at
Randy Lloyd, deceased,                         Law of Nolan County
                                                Trial Court No. 6313.

No. 11-17-00300-CV                            * June 29, 2018

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has considered Byron Gossett and Gossetts, Inc.’s agreed
motion to dismiss this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against Byron Gossett and
Gossetts, Inc.